            Case 2:17-cr-01311-DGC Document 60-1 Filed 05/13/19 Page 1 of 1



1

2

3

4

5

6                     IN THE UNITED STATES DISTRICT COURT
7                                DISTRICT OF ARIZONA
8

9    United States of America,              ) Case No. 2:17-cr-01311-DGC
                                            )
10               Plaintiff,                 )
                                            ) ORDER
11         vs.                              )
                                            )
12   Anthony Espinoza Gonzales,             )
                                            )
13               Defendant.                 )
                                            )
14

15         Upon Motion of Defendant Anthony Espinoza Gonzales, the government
16   having no opposition, and good cause appearing therefor;
17         IT IS HEREBY ORDERED granting Defendant’s Motion for Extension of
18   Time for Briefing.
19         IT IS FURTHER ORDERED extending the current deadline of May 31,
20   2019 to June 24, 2019.
21         The Court finds excludable delay under 18U.S.C. §3161(h) from May 13,
22   2019 to ___________________, 2019.
23         Dated this ____ day of ________________, 2019.
24                                        ____________________________
                                          David G. Campbell
25
                                          United States District Judge



                                            -1-
